Citation Nr: 0605737	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-05 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1966 to July 1968, 
to include confirmed service in Vietnam from February 1967 to 
January 1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2000 rating action of the decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that denied service 
connection for PTSD.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy. 

2.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, West (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  In this case the initial rating 
decision by the RO occurred before the enactment of the VCAA 
in November 2000.  The Court also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO rating decision in August 2000, the RO did not err 
in not providing such notice. Pelegrini at 120; VAOPGCPREC 7-
2004.  The Court stated that the veteran does have the right 
to VCAA content-complying notice and subsequent VA process.

By letter dated in April 2003, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  He was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the VCAA notice. 

The notice letter that was provided to the veteran did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), however, the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim on appeal.  The letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims.  The letter also specifically 
informed the veteran to send information describing 
additional evidence or the evidence itself to VA.  The Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims on appeal.  The veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  The April 2003 
letter therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The August 2000 rating decision, May 2001 statement of the 
case (SOC), October 2003 supplemental statement of the case 
(SSOC), and October 2004 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The October 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

With respect to the veteran's claim for service connection 
for PTSD, by letter in December 2003, the RO informed the 
veteran that he must submit evidence to support his claim for 
service connection for PTSD.  The letter requested that the 
veteran identify events and experience that he found most 
upsetting.  The RO included a form for the veteran to specify 
the stressors that contributed to his PTSD and the 
approximate date and geographic location of each stressor.  

As noted above, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Little 
Rock, Arkansas VA Hospital (VAH), the Loma Linda California 
VA Medical Center (VAMC), the Fayetteville, Arkansas VAMC, 
the Greater Los Angeles VA Healthcare System (GLAVAHS), the 
Long Beach California VAMC, the West Los Angeles, California 
VAMC, Dr. Sylvia Boris, PhD., Kays Medical Group, and the 
Newport Audiology Centers.  A VA examination is not required 
in this case, as there is no credible supporting evidence of 
an in-service stressor.   See 38 C.F.R. § 3.159(c)(4).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service Connection

The veteran claims that he currently suffers from PTSD that 
is a result of his active service.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV). See Cohen v. Brown.  This case turns on 
the second element, credible evidence supporting the 
occurrence of an in-service stressor.

Assuming, without deciding, that the veteran has a current 
diagnosis of PTSD, service connection for PTSD must be denied 
because there is no credible evidence of the occurrence of an 
in-service stressor.

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.'  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, evidence is insufficient to establish that the 
veteran engaged in combat with the enemy.  Service personnel 
records indicate that the veteran served in Vietnam from 
February 1967 to January 1968.  He served in the Vietnam 
Counter Offensive Phase II and III Campaign.  Awards include 
the National Defense Service Medal (NDSM), the Vietnam 
Service Medal (VSM), the Vietnam Campaign Medal (VCM) and two 
Overseas (OS) Bars.  His MOS during his Vietnam service was 
Cannoneer.  While the veteran states that he received the 
Combat Infantryman Badge, there is an absence of evidence 
that he received that award or any of the awards listed above 
as conclusive evidence of combat service.  Indeed, the record 
is devoid of any objective evidence that he engaged in 
combat.  The Board finds that the service personnel records 
and the veteran's DD 214 are more probative on this issue 
than the veteran's statements.  This means that evidence in 
addition to the veteran's statements is required to establish 
the existence of the requisite stressor.

As explained in the "Duties to Notify and Assist" section,  
VA provided the veteran with ample opportunity to identify 
in-service stressors in support of his claim.  VA has not 
received any evidence or correspondence for or from the 
veteran in response to the December 2003 letter that RO sent 
to the veteran requesting that he identify in-service 
stressors.  Additionally, a September 2004 letter from his 
previous representative states that there were no additional 
arguments to improve on the veteran's position.  In December 
2005, the Board supplied his current representative with a 
copy of the claims folder.  VA has since received no 
additional evidence from the representative or from the 
veteran.

No in-service stressor has been identified with enough 
specificity to determine its occurrence.   The veteran has 
provided only a general description of two possible in-
service stressors: (1) gunshot wounds to the leg and ankle 
and shrapnel wounds to the face; and (2) the loss of his 
buddies in Vietnam.  In his October 1999 claim he states "I 
have a dual diagnosis of schizophrenia and PTSD. Also, I had 
2 gunshot wounds and shrapnel wounds in Vietnam".  In his 
June 2001 appeal he states only that his PTSD was caused by 
service.  A January 2003 VAMC medical record entry states 
that the veteran has visions of the faces of his buddies whom 
he lost in the Vietnam war.  The veteran has not specifically 
claimed these implied events, or any other events, as the 
requisite stressor.  Yet, since these are the only events 
that have been alleged, the Board will treat them as claimed 
stressors.

The January 2003 statement regarding buddies he lost in 
Vietnam is unsupported by any other evidence and is so 
lacking in specificity, as to time, place or location, that 
corroboration is impossible.  Thus, the bare assertion that 
the veteran lost buddies in Vietnam does not establish the 
occurrence of the requisite stressor.

The Board now considers whether his alleged service incurred 
wounds constitute the requisite stressor.  Neither service 
medical records nor service personnel records corroborate his 
claim that he was wounded in-service.  He was not awarded the 
Purple Heart, which militates strongly against a finding that 
he was wounded in combat.  

The veteran's service medical records do reference gunshot 
and shrapnel wounds, but the reference is based only upon 
history provided by the veteran.  A May 1968 entry states 
"Complaint of right ankle weakness secondary to gunshot 
wound (old) I find nothing".  A June 1968 radiographic 
report, which appears to be in response to his complaint of 
an old ankle injury, is stamped "No significant 
abnormalities are demonstrated".  The only reference to any 
facial injuries is an April 1968 service medical record 
report that the veteran required stitches for injuries to his 
face sustained while practicing tumbling in the barracks.  
There are no medical records for the period May 1966 to May 
1968 and a March 1968 service medical record entry states 
that his permanent records had not yet been returned from 
Vietnam.  This lack of medical records from Vietnam does not, 
by its mere absence, corroborate his account.  Furthermore, 
his account is contradicted by his discharge medical 
examination which is absent for indications that he was 
wounded in service.  

Similarly, the veteran's post service medical records do not 
contain evidence sufficient to establish the alleged wounds 
as a requisite stressor.  Post-service medical records 
contain only historical references to the alleged gunshot and 
shrapnel wounds.  An April 2000 history entry in a VA medical 
record states that he was shot twice, in the right ankle and 
leg, and received shrapnel wounds to the face.  This same 
record states that as a result of these wounds, the veteran 
required a cane to walk.  Again, there is no objective 
evidence, such as description of scarring, to support the 
existence of any wounds.  As with the service medical record 
entries, these post-service reports of his alleged injuries 
are ultimately based only upon history provided by the 
veteran.  

Finally, the issue of service connection for the alleged 
wounds has already been adjudicated.  In an August 2000 
rating decision, the RO denied his claim for residuals due to 
gunshot and shrapnel wounds, noting that there was no report, 
diagnosis or treatment for any injury resulting from gunshot 
or shrapnel wounds.  The veteran had a full opportunity to 
submit additional evidence or appeal the RO's decision, yet 
he did not do so.

Based on the above analysis, the Board finds that the 
veteran's account that he received gunshot and shrapnel 
wounds in service is not credible.  The alleged gunshot and 
shrapnel wounds cannot stand as a stressor to support his 
claim for service connection for PTSD.

The veteran's claim for service connection for PTSD must be 
denied because the evidence has failed to establish the 
occurrence of an in-service stressor.  Independent 
corroboration of the requisite stressor is necessary in this 
case because the veteran's engagement in combat has not been 
demonstrated.  Yet, even if evidence did establish that he 
engaged in combat the claim would still have to be denied 
because there is clear and convincing evidence that the only 
possible alleged stressor did not occur.  There is simply 
none of the evidence present that would be expected had the 
alleged incident occurred.  Medical records do not indicate 
any scarring indicative of wounds, his DD214 does not 
indicate any award of the Purple Heart, and service personnel 
records make no mention that he was wounded.  This complete 
lack of any objective evidence to support the veteran's 
account is, in itself, clear and convincing evidence that 
alleged gunshot and shrapnel wounds did not occur in combat. 

The Board finds that there is no credible supporting evidence 
to substantiate the occurrence of any in-service stressor.  
Thus, the veteran's claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor. 38 
C.F.R. § 3.304(f).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


